Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


14-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/168665 in view of Jacquet (US 2013/0288429) and Reed (US 7655214) and Zheng (US 2016/0031706).
665 teaches a device comprising a substrate (fig. 3, #102) comprising a superconductor quantum device (fig. 3, #116), the quantum device comprising material that exhibits superconducting properties at or below a corresponding critical temperature (page 12), a cap layer bonded to the substrate (fig. 3, #101), and a sealed cavity between the cap layer and the substrate (fig. 3, #110).
Regarding claim 14, 665 teaches that the layer on the surface of the cap layer comprises aluminum (page 9, 12). Additionally, this teaching appears to meet the limitation of a getter layer in claim 14 as the material of the getter layer of 665 and the current invention is substantially similar.
665 fails to teach that the surface of the getter layer is roughened.
Jacquet, however, teaches an electronic component (abstract) wherein an intermediate layer is provided in a cavity for the purpose of providing a getter material (para. 0112-0115).
Reed teaches that aluminum is a getter material (col. 6, lines 20-30).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a layer of aluminum in a cavity of 665 in order to provide a getter material as taught by Jacquet and because Reed teaches that aluminum is a getter material.
Additionally, Zheng teaches an electronic device (abstract) wherein a getter layer is roughened for the purpose of facilitating contact between the gas molecules and the getter (para. 0057, 0084).

Regarding claims 15-16, 665 teaches that the pressure in the cavity is a vacuum (page 13, lines 10-20). The range disclosed by the recitation of a vacuum overlaps with the claimed range of pressure of claims 15-16.
Regarding claim 17, 665 teaches that the cap and substrate are directly bonded together (page 12, line 27-page 13, line 5).
Regarding claim 18, the cap layer comprises a first superconductor layer (fig. 3, #112), the substrate comprises a second superconductor layer (fig. 3, #114), and the first layer is bonded directly to the second layer (page 13).
Regarding claim 19, 665 teaches that the first and second superconductor layer comprises aluminum (page 9).
Regarding claim 20-21, 665 teaches that there is a distance between the surface of the substrate and the surface of the cap layer (fig. 3, #110). Additionally, 665 teaches that the thickness of the substrate is 300-500 micrometer (page 9). As the substrate in figure 3 comprises a thickness of 300-500 micrometers, it appears that the range of thickness of thickness of the cavity overlaps with the claimed range absent a showing to the contrary. 
Regarding claim 22, 665 teaches that the device comprises a quibit (page 12).
Regarding claim 25, 665 teaches that the getter is present and does not recite an oxide formed on the getter. As the prior art does not teach an oxide (including native oxide) present on the getter material, it appears that the limitation of the native oxide is removed from the surface of the getter is met (i.e. the structural implications of a removal step is met by the absence of the material to be removed).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/168665 in view of Jacquet (US 2013/0288429) and Reed (US 7655214) and Zheng (US 2016/0031706) and Nemoto (US 2007/0001792).
665 teaches the device with respect to claim 14, but fails to teach that the getter layer comprises titanium.
665 teaches that the layer 112 is a superconductor and is not particularly limited (page 9, 12).
Nemoto teaches that a superconductor metal material includes titanium (para. 0026).
Therefore, it would have been obvious to one of ordinary skill in the art to provide titanium as the layer 112 in 665 in order to provide a known superconductor as taught by Nemoto and because 665 teaches that the layer 112 is a superconductor and is not particularly limited.
Additionally, it appears that the layer of titanium in 665 would function as a getter layer absent a showing to the contrary. See Reed at col. 6, lines 20-30.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/168665 in view of Jacquet (US 2013/0288429) and Reed (US 7655214) and Zheng (US 2016/0031706) and Niino (US 2015/0334845).
665 teaches a product as described above in claim 14, but fails to teach a native oxide is removed from a surface of the getter layer.
Niino, however, teaches an electronic device (abstract) wherein oxide film formed on a getter layer (native oxide) is removed for the purpose of improving the activity of the getter (para. 0052).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the oxide film formed on a getter layer (native oxide) of 665 is removed in order to improve the activity of the getter as taught by Niino.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735